DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           LEANNA HORNE,
                              Appellant,

                                     v.

                           JASON COLBERG,
                               Appellee.

                               No. 4D17-3345

                               [June 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Debra Moses Stephens, Judge; L.T. Case No. 50-2017-DR-
009398-XXXX-MB (FD/TD).

  Jane Woodfield Morin of Legal Aid Society of Palm Beach County, Inc.,
West Palm Beach, for appellant.

   Ade Griffin, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.